Citation Nr: 1755207	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972 with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009). In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran has PTSD.

2. The Veteran's claimed stressors including seeing a fellow solider get hit with a land mine and bleed to death, and the Veteran and several other soldiers getting caught in a "booby trap" are related to a fear of hostile military or terrorist activity.

3. The Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.

4. The Veteran's PTSD is related to service, to include the claimed in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV, the DSM-IV is applicable to claims certified to the Board prior to August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or, are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in direct combat with the enemy. Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD. The Veteran has consistently stated that his current symptoms are a result of in-service events while serving in Vietnam. 

The Board finds the Veteran has PTSD. An April 2017 DBQ from the Veteran's treating VA psychologist noted a diagnosis of PTSD. See April 2017 DBQ. No other mental disorder was diagnosed. The examiner noted in examining the criteria for establishing a diagnosis of PTSD the Veteran met Criterion A and Criterion B. Under Criterion C the Veteran endorsed all 7 of the symptoms. Under Criterion D the Veteran displayed all 5 of the symptoms. As to Criterion E the duration of the Veteran's symptoms has been more than one month. Lastly, under Criterion F the PTSD symptoms described caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  As such the Veteran met the diagnostic criteria for PTSD. 

In a September 2012 VA examination the examiner noted the Veteran did not have a diagnosis of PTSD, conforming to DSM-IV criteria. See September 2012 VA examination. Additionally, the examiner noted no other mental disorder was diagnosed. The Veteran reported several stressors related to his service. The Veteran reported living underground for four months close to the Cambodian border in Vietnam, and the examiner found this stressor did not meet the criteria to support a diagnosis of PTSD, and was not related to the Veteran's fear of hostile military or terrorist activity. In addition, the Veteran reported he saw a fellow solider run through wire and hit a land mine, and bled to death as a result. The examiner noted this stressor was adequate to support a diagnosis of PTSD, and is related to the Veteran's fear of hostile military or terrorist activity. The Veteran also reported that he and several soldiers got caught in a "booby trap" and he was terrified while they waited for help, the examiner noted this stressor is adequate to support a diagnosis of PTSD, and was related to the Veteran's fear of hostile military or terrorist activity. The examiner noted in examining the criteria for establishing a diagnosis of PTSD the Veteran met the Criterion for A, and Criterion B. As to Criterion C, persistent avoidance of stimuli associated with trauma and numbing of general responsiveness requires indication of three or more of the characteristics and the Veteran only met two. As to Criterion D persistent symptoms of increased arousal requires endorsement of two or more symptoms and the Veteran only reported one. As such in Criterion E and F the examiner found the Veteran did not meet the full criteria for PTSD. 

Additionally, VA treatment records note continued treatment and a diagnosis of PTSD. An August 2008 assessment noted the Veteran was experiencing symptoms of PTSD under DSM-IV criteria. See August 26, 2008 VA treatment records. Further, in April 2017 the Veteran testified to regularly attending PTSD group sessions and he continued to be prescribed psychotropic medications. The Veteran reported difficulty sleeping, nightmares, panic attacks, avoidance of crowds and stressful situations. The Veteran's wife a registered nurse testified to the Veteran's ongoing symptoms and changes in his behavior since returning from service.  The Board notes VA treatment records have at times reported anxiety and depression however there is no indication of a diagnosis of either conforming to the DSM-IV. Further, the April 2107 DBQ and VA examination found no diagnosis of either. 

Next, the Board also finds that the Veteran's claimed stressors while serving in Vietnam are related to his fear of hostile military or terrorist activity. The Veteran reported seeing a fellow solider run through wire and hit a land mine, and bled to death as a result and the Veteran and several others getting caught in a "booby trap" and feeling terrified while having to wait for help are adequate to support a diagnosis of PTSD, and these are related to the Veteran's fear of hostile military or terrorist activity. 

The Board finds, that the Veteran's claimed stressors are consistent with the places, types and circumstances of his service. Specifically, the Veteran's DD 214 confirms that he served in Vietnam. The Veteran's Military Occupational Specialty (MOS) was a grader operator. VA treatment records note the Veteran reported in-service stressors related to Vietnam including being shot at and seeing dead bodies. See August 26, 2008 VA psychology treatment plan. The Board finds the Veteran's account of in-service events is credible. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressors. 

Lastly, the evidence establishes a link between the Veteran's current symptoms and the claimed in-service stressors. The VA psychologist in the September 2012 VA examination noted that the Veteran's reported stressors are related to his service. The Veteran reported he saw a fellow solider run through wire and hit a land mine, and bled to death as a result. The examiner noted this stressor is adequate to support a diagnosis of PTSD, and is related to the Veteran's fear of hostile military or terrorist activity. The Veteran also reported that he and several soldiers got caught in a "booby trap" and he was terrified while they waited for help. The examiner noted this stressor is adequate to support a diagnosis of PTSD, and was related to the Veteran's fear of hostile military or terrorist activity.  Further, VA treatment records note the Veteran continued to experience symptoms of hyperarousal, avoidance and recall of events from Vietnam. See October 20, 2008 VA psychiatry consult. December 2010 treatment records note difficulty sleeping due to nightmares, and flashbacks about events in-service. See December 23, 2010 VA psychiatry note.

The Board notes that the April 2017 DBQ from the Veteran's treating VA psychologist did not directly address his in-service stressors and note which of his stressors contributed to his diagnosis of PTSD. However, the VA examiner in October 2012 thoroughly addressed the Veteran's reported stressors and found these were adequate to support a diagnosis of PTSD and related to his fear of hostile military or terrorist activity. Treatment records confirm that these in-service stressors are the only stressors the Veteran has alleged are related to his PTSD. Further, the Veteran has consistently reported these in-service stressors to VA treatment providers at different points before and during the appeal period.  As it is clear that these stressors contributed to his PTSD, the Board finds based on all the evidence of record including the VA examination, April 2017 DBQ, VA treatment records and Veteran's testimony there is competent and credible evidence that the Veteran's current symptoms of PTSD are related to his in-service stressors. As such the Board finds service connection for PTSD is warranted, as the requirements of 38 C.F.R. § 3.304 have been met.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


